The State of Oregon on relation of the Attorney-General sued out of the Circuit Court for Marion County a writ of mandamus
to require the defendants as the proper officers of Marion County to prorate, apportion and pay to the state a part of the moneys paid to and received by Marion County under the act of Congress of July 13, 1926, entitled "An Act for the relief of certain counties in the states of Oregon and Washington within whose boundaries the revested Oregon and California Railroad Company Grant lands are located." The state appeals from an order dismissing the writ. *Page 224 
It appears from the allegations of the writ that pursuant to said act, the treasurer of the United States has paid to and that there has been received by Marion County the sum of $119,355.56, of which it is contended the State of Oregon is entitled to receive from the county as its proportionate part thereof the sum of $24,059.41. The validity of this claim is the only question which we are called upon to determine.
The act provides as follows:
"That the treasurer of the United States, upon the order of the secretary of the interior, shall pay to the several counties in the states of Oregon and Washington, out of any money in the treasury not otherwise appropriated, amounts of money equal to the taxes that would have accrued against said lands for the years 1916 to 1926, inclusive, if the lands had remained privately owned and taxable.
"Such amounts shall be ascertained by using the assessed value for the year 1915, used by the secretary of the interior in arriving at the accrued taxes for 1915 and the rate of taxes prevailing for the several purposes in each county, school district, port district, or civil subdivision thereof for each of such years.
"Sec. 2. The secretary of the interior shall ascertain as soon as may be after the approval of this act the rate of taxation so prevailing, compute the amount to be paid each county for each of such years and issue an order therefor upon the treasurer of the United States, and file same with his report thereon with the secretary of the treasury.
"In computing the amounts so to be paid the secretary of the interior shall include all Oregon and California land-grant lands title to which remains in the United States on the 1st day of March of each year.
"Sec. 3. On or before the 1st day of October of each year after 1926 the secretary of the treasury, *Page 225 
upon the order of the secretary of the interior, shall pay to the several counties amounts of money equal to the taxes upon said lands within such counties, to be ascertained, computed, and reported in the same manner as for the preceding years, until all charges against said `Oregon and California land-grant fund' shall have been liquidated and the said fund shows a credit balance as available for distribution under section 10 of the act approved June 9, 1916.
"Sec. 4. All moneys paid under the terms of this act shall be charged against the said `Oregon and California land-grant fund,' and all proceeds received from the sale of lands, timber, or otherwise, shall be placed to the credit of such fund until all sums charged against such fund are fully and completely liquidated, and until the United States has been so fully reimbursed no distribution shall be made as provided in section 10 of the said act approved June 9, 1916.
"Sec. 5. All moneys paid and received under the provisions of this act by any county shall be prorated, apportioned, and paid to the state, county, port districts, school districts, road districts, and other civil subdivisions of the county in the same proportion as the taxes assessed, levied and collected by the county for the year covered by such payment are apportioned and paid, to the state, county, and each civil subdivision will receive the same amount as though the money had been paid by a taxpayer for each year."
By Section 1 of the act, it is expressly provided that "the treasurer of the United States * * shall pay to the several counties * * amounts of money equal to the taxes that would have accrued against said lands for the years 1916 to 1926, inclusive, if the lands had remained privately owned and taxable." Section 5 directs that when received by the counties "all moneys * * shall be prorated, apportioned, and *Page 226 
paid to the state, county, port districts, school districts, road districts, and other civil subdivisions of the county in the same proportion as the taxes assessed, levied and collected by the county for the year covered by such payment are apportioned and paid to the state, county, and each civil subdivision will receive the same amount as though the money had been paid by a taxpayer for each year."
Under the provisions of Section 1, each of the counties referred to in the act was to receive and has since received a sum of money equal to the amount of the taxes that would have accrued against the lands if they had not been withdrawn from taxation. The taxes that would have "accrued" against the lands clearly mean all taxes that would have been levied against the lands for state, county, district and all other purposes if they had been taxable. In determining what the amount of such taxes would have been if the lands had been taxed and the taxes paid, the Secretary of the Interior was directed to use the assessed value of the lands for the year 1915 and to apply to such value the rate of taxation prevailing in each county and district for all purposes during each of such years. These moneys, when received by the counties, were, by Section 5 of the act, to be apportioned and paid to the state, counties and districts in the same proportion that they would have been apportioned and paid if the moneys had been paid as taxes by the owner of such lands during each of said years.
Under our statute, privately owned land, like all other taxable property within the state, is taxable for state purposes. All taxable property within the state pays its proportionate part, based upon its valuation, of the revenues to be raised for state purposes *Page 227 
and that proportion of the taxes, whatever the amount may be, is a state tax which, in addition to all other taxes, is levied against property for state purposes. This necessarily results from Section 4215, subdivision 4, Or. L., which provides that "the total amount of revenue to be raised for state purposes during the next ensuing year * * shall * * be apportioned among and charged to the several counties in that proportion which the total value of all the taxable property in each county bears to the total value of all the taxable property of the state as equalized, etc." See, also, Section 4212, Or. L. Under these provisions, it is obvious that all of the taxable property in the state of every kind and character bears its proportion of the state tax and the proportion which it so bears is such a part of the total amount of the revenue to be raised for state purposes as the value of such property bears to the total value of all of the taxable property of the state. It follows, therefore, that if these lands had been taxable a state tax would have accrued against them and the amount of such tax constitutes a part of the moneys which were appropriated and have been paid under the provisions of the act.
That a state tax would have accrued against these lands if they had been taxable also follows from the provisions of the two sections next referred to. Section 4300, Or. L., provides: "The county court * * shall * * estimate the amount of money to be raised in its county for county purposes, and apportion such amount, together with the amount of state and school tax, and other taxes required by law to be raised in its county * * according to the valuation of the taxable property in the county for the year * *." Section 4304, Or. L., provides: "All counties, cities, *Page 228 
school districts, and other corporations * * shall make their total levy in dollars and cents, and not otherwise, and shall so report the levy to the county assessor * *. The county assessor shall compute the rate per cent of levy by dividing the assessed valuation into the total amount of money proposed to be raised by taxation, and said rate per cent when so computed, shall terminate at the nearest mill or tenth of a mill that will produce the amount of money required to be raised."
Under these provisions the County Courts of the various counties are required first to make an estimate of the amount of money to be raised for county purposes and then to add to that amount the amount of the state, school and all other taxes required by law to be raised in the county and, after apportioning the same according to the valuation of the taxable property in the county, they are required to make a total levy in dollars and cents of all sums to be raised for all of said purposes and to report such levy to the county assessor who computes the rate per cent of levy by dividing the assessed valuation into the total amount of money to be raised by taxation and then applies such rate to all of the property in the county subject to the payment of the taxes to be thus raised. From these provisions, it is clear that the amount of taxes to be raised for state purposes by any one county constitutes a part of the money to be raised by taxation in such county and affects the rate to be applied upon all the taxable property of the county, and that, when this rate is applied to any particular property in the county, a portion of the tax which accrues against such property is a state tax upon such property and is paid exclusively for the purpose of raising a part of the state's revenues. *Page 229 
Hence, under the provisions of our own statute, it is idle to contend that a state tax would not have accrued against the lands in question if they had been taxable and, that being so, the amount of the state tax is a component part of the moneys which have been paid to Marion County and which, under the terms of the act, should have been paid over to the state.
That these lands, if on the tax-roll, would have been subject to the payment of a state tax is clear. That Marion County understood that the amount of this tax was, under the terms of the act, payable to the state is demonstrated beyond question by the tabulations furnished by Marion County to the Secretary of the Interior. Photostatic copies of these claims as made by the counties are certified to by the assistant commissioner of the General Land Office and are before us. During each of the years in question it appears therefrom that the counties summarized the taxes for all purposes which would have been collected from the lands if they had been taxable. For the year 1916 — the same form was followed by the county during each of said years — the various taxes for the various purposes are summarized as follows:
Rate.     Value.       Tax.
State ___________________   .003      $407720     $1223.16 County __________________   .0049      407720      1997.83 Co. School and Library __   .1026      407720      1060.07 Gen. Road _______________   .004       407720      1630.88 High School Tuition _____   .0008      407320       325.85 __________ Total __________________ $6237.79
The county assigns as reasons for its failure and refusal to pay to the state the state's part thereof *Page 230 
matters which will now be considered. The first contention is that, since the title contains no reference to the state and the state is not named in the first four enacting clauses of the act, this evidenced an intention and purpose on the part of Congress that the state was not to participate in the receipt of any of said moneys, while at the same time it is contended that there is no ambiguity in the act nor uncertainty as to its meaning. The fact that the title contains no reference to the state is of no importance unless there is some doubt or ambiguity in the act. The rule in respect to an act of Congress is that "the title is no part of an act and cannot enlarge or confer powers, or control the words of the act unless they are doubtful or ambiguous."Cornell v. Coyne, 192 U.S. 418 (48 L. Ed. 504, 24 Sup. Ct. Rep. 383). "It is only in a doubtful case that the title of an act can control the meaning of the enacting clauses." Lapina v.Williams, 232 U.S. 78 (58 L. Ed. 515, 34 Sup. Ct. Rep. 196).
The fact that the state is not mentioned in the first four enacting clauses of the act affords no ground for argument against the validity of the claim of the state, since it is clear that the first four sections of the act were only intended to make an appropriation of money and to prescribe the method by which the amount of such appropriation should be fixed and determined. Those clauses were not intended to designate the particular corporate entities to which the moneys so appropriated were to be distributed and paid, nor to fix the amount which either or any of them were separately to receive. The amount appropriated was to be "amounts of money equal to the taxes that would have accrued against said lands * * *Page 231 
if the lands had remained privately owned and taxable." The amount to be distributed between the state, counties and districts was to depend upon the amount which would have accrued against the lands in favor of each of the designated parties if the lands had been taxable.
The parties to which the money is to be distributed are expressly named and designated in Section 5 of the act and, as so designated, the state is expressly named as one of the parties to which a part of the money shall be paid. In determining the intention of Congress, the fact that the state is so named cannot be overlooked for, unless Congress had intended the state to receive a part of the money, it would not have expressly named the state as one of the corporate entities to which the money should be distributed. In express terms, the act provides that the appropriated moneys shall be "prorated, apportioned and paid to the state" as well as to the other parties named in the act. It directs that when paid over to the counties these moneys shall be prorated, apportioned and paid to the state and to the other corporate entities named, so that each of them "will receive the same amount as though the money had been paid by a taxpayer for each year." Having named the state as one of the parties to which the moneys were to be distributed, it is obvious from the language of the act itself that Congress intended for the state to receive such a part of and that particular part of the appropriated moneys "that would have accrued against said lands (in favor of the state), if the lands had remained privately owned and taxable." It is also very clear from a reading of the act that upon receipt of the moneys the counties were charged with the duty of distributing the money in *Page 232 
accordance with the directions contained in the act. Upon their acceptance and receipt of the moneys, the law implied a promise upon their part to distribute it in accordance with the provisions of the act and for the discharge of that duty no direction of any state statute was required. The duty to pay over the money was created by the provisions of the act of Congress under which it was received and arose as a matter of law from the acceptance and receipt of the moneys by the counties. It is, therefore, idle to contend, as it has been asserted here, that before the counties can pay any part of these moneys to the state, we must first be able to point to some statute directing such payment.
Because of the provision contained in Section 5 of the act which directs that the moneys which are to be prorated, apportioned and paid to the state, county and each civil subdivision so that each "will receive the same amount as though the money had been paid by a taxpayer for each year," it is contended that, if the moneys had been paid by a taxpayer, the state would have received no more money from Marion County and from the other counties named in the act than it actually did receive from them, and that, because of this provision, no effect should be given to that part of Section 1 which provides that the amounts to be paid to the counties shall be "equal to the taxes that would have accrued against said lands * * if the lands had remained privately owned and taxable." This contention is based upon provisions in our statutes which require the counties to pay over to the state at two stated intervals of each year one half of all sums charged against the county as its part of the revenues to be raised for the state for such year. These provisions have been *Page 233 
held to mean that the state is a preferred creditor of the county to the extent of the amount due the state from the county and the claim of the state is payable from the funds of the county whether the taxes upon the property in the county have been paid or not. These provisions merely mean that the state has a priority in payment over other creditors and hence it makes no difference so far as the state's claim against the county is concerned whether the taxes have been paid by any individual taxpayer or not. Congress was not legislating in respect to the method by which the state collects its taxes through the counties. Business of the state must be conducted without regard to delinquency of any particular taxpayer, or the number of such delinquent taxpayers which may own property in any particular county. There is no presumption of law or fact that Congress knew of the method prescribed by our statutes for the collection of the state revenues and there is nothing in the act to indicate that Congress felt any concern as to such method or was legislating with reference thereto. It intended by the act to reimburse the state as well as the counties and districts named in the act for the amounts of money which would have accrued to them separately from the lands themselves if they had not been withdrawn from taxation.
The amounts of the state revenues for each of the years in question were fixed and definite amounts which were apportioned among the several counties of the state in such proportion as the value of the taxable property of each of said counties bore to the total value of all the taxable property of the state, but it is also true that the amounts of the revenues to be raised in each of the land grant counties for county *Page 234 
and district purposes were fixed and definite amounts the same as in the case of the state and these amounts were apportioned so that all of the taxable property in the counties and districts bore its proportionate part of the revenues which were to be raised for such purposes. In each case, the deficit caused by the withdrawal of the lands from taxation was made up by the establishment of a higher rate of taxation imposed upon the remaining taxable property so that each taxpayer affected thereby paid a heavier tax than he would otherwise have been compelled to pay. Measured by the amount of the revenues raised by the state and by the counties and districts in question, each received the same amount of revenue that would have been received if the lands had not been withdrawn from taxation. In a limited and restricted sense, neither the state, counties nor districts lost any part of their revenues and, hence, the argument would apply if it had any force as much against the claims of each and all of them as it does against the claim of the state to share in the appropriated moneys. The appropriation of Congress was not made for the purpose of reimbursing the state, county or districts for any part of their revenues which were lost by reason of the withdrawal but to pay to the state, county and districts the amount of taxes which would have accrued to each from the particular lands in question if they had been taxable.
Now, it appears from a tabulation compiled by the State Tax Commission, contained in a document on file in the office of the Commission, of whose records, it being a branch of the executive department of the state, we take judicial notice, that there were in this state 2,192,000 acres of railroad grant lands with an *Page 235 
assessed valuation of $22,217,357, as appears upon the tax-roll for the year 1915, that were withdrawn from taxation and that of these lands so withdrawn, the assessed valuation of such lands in Marion County was only $407,720. It also appears from said tabulation that the assessed valuation of the remainder of the taxable property in Marion County for said year was over $78,000,000.00. Hence, because of there being such a great disproportion between the valuation of the withdrawn lands in Marion County and the valuation of the remainder of the taxable property of the county, Marion County's proportion of the amount of the state revenues payable by the county was somewhat increased because of such withdrawal of all of such lands throughout the state.
The fact, however, that because of such withdrawal Marion County was compelled, like most of the other counties of the state, to pay a greater proportion of the state revenues than it would have been but for such withdrawal, has nothing to do with any question involved here. The question here is what amount of taxes for all purposes would have accrued against these lands in Marion County if they had been taxable and, of this sum, what amount would have accrued to the state from the lands, what to the county and what, if any, to each of the districts named in the act. The application of this test will show that the amount which would have accrued to the state from these lands in Marion County would have been such a proportion of the total revenues of the state to be raised by taxation as the sum of $407,720 bore to the total valuation of all of the taxable property of the state with the valuation of the withdrawn lands in all of the counties included as a part of the taxable property *Page 236 
of the state and this for the ten-year period in question would have amounted to the sum of $24,059.41, the identical amount claimed in these proceedings.
The contention, however, that if the lands had not been withdrawn from taxation, the proportion of the state revenues payable to the state by Marion County would not have been more than it would have been if the lands had been taxable is not true, for in that case there would have been added to the amount payable by Marion County an additional sum which would have been equal to such a proportion of the entire revenues of the state as the sum of $407,720, the assessed valuation of the lands, bore to the total valuation of all of the taxable property of the state. This additional sum for each year in question is one of the amounts which would have "accrued against the lands" within the meaning of the act.
To give to the act the construction contended for, which is so obviously contrary to the plain meaning of its terms, will cause a loss to the state of the sum of $1,349,395.48, for, according to said tabulation of the Tax Commission, there has been paid under the act to the eighteen land grant counties of the state the sum of $6,734,036.39, of which the state's part, if the state is to receive what would have accrued to it from all of the withdrawn lands, amounts to said sum of $1,349,395.48. Hence, unless Marion County, this being a test case, is compelled to pay over to the state the state's part of the moneys which it has received under the act, the loss to the state will amount to said sum. This is unthinkable in view of the fact that the counties and districts have received from the federal government under the act all sums which would have accrued to them as county and district *Page 237 
taxes if the lands had been taxable and, in addition thereto, they have also received, because of taxes which would have accrued to the state if the lands had been taxable, the large sum of money just referred to. It is clear from the language of the act that Congress intended that the counties, upon receipt of the moneys, should retain only their part thereof and that they should pay to the state its part of the appropriated moneys. There is nothing in the act to indicate an intention upon the part of Congress that the counties should retain any more than what would have accrued to them if the lands had been taxable and, having received an amount equal to all of the taxes that would have accrued to them and to the districts therein as well as the amount which would have accrued to the state from the lands, there is no justification for holding that the counties may retain the state's part of the moneys as well as their own. Under the express terms of the act, the amounts appropriated were to be determined by applying to the assessed valuation of the lands the prevailing rate of taxation in the several counties and this rate, as we have shown, was computed by dividing the aggregate amount of all sums to be raised in the county for state, county and district purposes by the total valuation of taxable property in such county or district. It requires only a very simple computation to show that a multiplication of the total assessed valuation of the property by the prevailing rate will produce a sum equal to the amounts levied for both state and county purposes.
The effect of the withdrawal of these lands upon some of the counties in which the lands were situated and upon other counties in which there were no such *Page 238 
lands is pointed out by the Tax Commission in its tabulated statement in these words:
"* * if the forfeited lands had remained on the tax rolls, Douglas County would have paid into the state treasury during the 10 years, 1917 to 1926, $277,537 more than has been actually paid, or an increase of nearly 17 per cent. Jackson and Lane have saved state taxes during that period in the amounts of $207,986 and $170,043, respectively, but the reversion cost Multnomah County $449,253 during the decade and Umatilla, the next heaviest loser as far as state taxes are concerned, was obliged to pay an additional $60,567 as her tribute to the land grant forfeiture."
In its appropriation of these moneys, it must be borne in mind that Congress was dealing with moneys belonging exclusively to the federal government and over which it had the absolute control. The directions contained in the act prescribing the manner in which the moneys were to be prorated, apportioned and paid and to whom they should be paid are conclusive upon the counties and the courts of this state. These directions must be enforced according to the expressed intention of the act. Both from the language of the act and from its objects and purposes, it is clear that Congress intended for the state to receive a part of these moneys and that the counties were to become charged with the duty of merely distributing the moneys according to the directions contained in the act. One of those directions was that the counties should prorate, apportion and pay to the state that part of the money which would have accrued against the lands as a state tax if the lands had not been withdrawn from taxation. Upon the counties' refusal to perform that duty, the state is clearly entitled to compel its performance without *Page 239 
regard to any of the technical objections which have been urged against the enforcement of its claim in these proceedings.
Sections 3 and 4 of the act each contain a reference to Section 10 of an act approved June 9, 1916, commonly known as the Chamberlain-Ferris Act. Section 3 directs the Secretary of the Treasury to make like payments to the several counties after 1926 until all charges against said Oregon  California Land Grant funds shall have been liquidated and said funds show a credit balance available for distribution under said Section 10 of the Chamberlain-Ferris Act. The moneys involved in these proceedings were paid for the year 1926 and the years prior thereto. Hence, that reference can have no possible bearing upon the distribution of these moneys. Section 4 directs that moneys paid under the terms of this act shall be charged against said fund and that all proceeds received from the sale of lands, timber or otherwise shall be credited to such fund until all sums charged against the fund have been liquidated and the United States has been fully reimbursed, after which distribution may be made as provided in Section 10 of the Chamberlain-Ferris Act. That reference has nothing to do with any question involved here. The distribution of these moneys is not in any way controlled by any of the provisions of the Chamberlain-Ferris Act. That must be made in accordance with the terms of the act we have been considering. If the moneys in controversy here had been payable under the provisions of the Chamberlain-Ferris Act and not under the provisions of this act, it may fairly be assumed that the Secretary of the Interior would not have ordered the Secretary of the Treasury to pay and the Secretary *Page 240 
of the Treasury would not have paid them under this act but would have kept them for distribution under the Chamberlain-Ferris Act.
Upon receipt of these moneys by the several counties, it became the duty of the counties, as directed by Congress, to prorate, apportion and pay both to the state and to all "port districts, school districts, road districts, and other civil subdivisions of the county" in which any of said lands were situated such a sum of money as would have been "equal to the taxes that would have accrued against said lands" in favor of each thereof for the years in question "if the lands had remained privately owned and taxable."
From this it follows that the judgment and order appealed from should be reversed and that a peremptory writ should issue requiring Marion County to pay to the State of Oregon the sum of $24,059.41, and it should be so ordered.
BELT and ROSSMAN, JJ., concur.